Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/27/2021, which has
been entered and made of record.  Claim 1, 14, 23, 30, 32 are amended. Claims 39-52 are added. Claims 2-13, 15-20, 22, 24-29, 31, 33-38 are cancelled. Claims 1, 14, 21, 23, 30, 32, 39-53 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    341
    727
    media_image1.png
    Greyscale

Examiner disagrees: First, the claim limitations does not specify what are channels. Based on the specification of [0040], the channels are output from a neural network. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, , 14, 23, 32, 41-42, 45-47, 49, 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama (US 2018/0308281 A1) in view of Mory et al. (US 2019/0318534 A1).
Regarding claim 1, Okayama teaches:
An information processing device comprising: 
at least one memory; and at least one processor (FIG. 1) configured to: 
acquire gradation processing target image data, ([0147], “As shown in FIG. 11, this verification and learning system acquires a video image photographed by a vehicle mounted camera as an actual site scenery 3 in a real world to be the background of a virtual space in the material photographing apparatus 10,”[0086]-[0087], “As shown in FIG. 1, the 3D graphic generation system in accordance with the present embodiment is composed mainly of a material photographing apparatus 10 which photographs an actual site scenery 3 in a real world as a photographic material which is a still image or a motion picture for use in the background of a virtual space, and a 3D application system 2 for presenting interactive video content such as games. The material photographing apparatus 10 is a material photographing unit which photographs photographic materials which are a background, a still image or a motion picture of a material to be arranged in a virtual space 4, and is composed of a full-sky sphere camera 11 and a motion control device 12 which controls the motion of the full-sky sphere camera 11.”)
acquire light source position information for designating at least one of a position or a direction of a light source for the gradation processing target image data, ([0091], “The real environment acquisition unit 12b is a module for acquiring turntable environment information containing any of a lighting position, a lighting type, a lighting amount and the number of light and 
input the gradation processing target image data and the light source position information to a neural network, ([0156], “The evaluation unit 21a is a module for quantitatively calculating the matching degree between known light distribution theoretical values and in-situ theoretical values to generate evaluation axis data, and evaluating, when compositing a material photographed at the work site and a rendered 3D material with reference to this evaluation axis data, the matching therebetween with respect to light distribution and image characteristics. In the case of the present embodiment, the evaluation unit 21a is provided with a theoretical value generation unit 21b.” FIG. 11, the data in component 12 are inputted to the component 2.)
obtain, from the neural network, one or more channels for performing gradation processing on the gradation processing target image data, ([0170],” In the case of the present embodiment, the algorithm implemented in the deep learning recognition unit 6 is implemented for a learning and recognition system and consists of multi-layered neural network, which particularly has three or more layers, inspired by the mechanism of human brains.” FIG. 12 shows at least 3 channels output from the neural network. ) and 
perform the gradation processing using the one or more channels and the gradation processing target image data, to generate gradation-processed image data. ([0158], “On the other hand, as illustrated in FIG. 9, the evaluation unit 21a in accordance with the present embodiment includes the deductive verification system 211, the virtual environment effectiveness evaluation system 210 and the inductive verification system 212, as a mechanism 
However, Okayama does not explicitly, but Mory teaches:
The light source position information being designated by a user,(Abstract: “The simulated light source may be a multidirectional light source. A user may select a position of the simulated light source via a user interface.”)
Okayama teaches acquiring light source position in the process of image processing. Mory teaches that a light source position can be designated by a user.


Claim 47, 14 recites similar limitations of claim 1, in a form of medium and method respectively, thus are rejected using the same rationale.

Regarding claim 23, Okayama teaches:
The information processing device according to claim 1, wherein the one or more channels are overlapped with the gradation processing target image data in order to generate gradation- processed image data.(Based on published the specification [0040], the channels are output from the neural network. So [0174], “The deep learning recognition unit 6 in accordance with the present embodiment is an example of a three-layer neural network, and the object identification device performs learning of the first weighting factors 608 and the second weighting factors 610 by the use of error inverse propagation method. Alternatively, the deep learning recognition unit 6 is not limited to such a neural network, but may be a multi-layer perceptron or a deep neural network including a plurality of hidden layers. In this case, the object identification device may learn the first weighting factors 608 and the second weighting factors 610 by deep learning. Also, since the deep learning recognition unit 6 has the object identification device which is a multi-class identification device, for example, it is possible to detect a plurality of objects such as vehicle, walker, motorbike and the like.”)



Regarding claim 41, Okayama teaches:
The information processing device according to claim 1, wherein the light source position information is three-dimensionally provided for the gradation processing target image data. ([0101], “The environment reproduction unit 252 is a module for acquiring turntable environment data D1 and setting lighting for the three-dimensional object in the virtual space 4 on the basis of the turntable environment data which is acquired. This environment reproduction unit 252 adjusts a gamma curve and the like with reference to the positions, type, light amount and the number of a light source 42 which is set on the coordinates in the virtual space 4, and also with reference to the turntable environment data D1 in the case of the present embodiment. Furthermore, the environment reproduction unit 252 adds real camera profile information to the photographing settings of a virtual camera which is arranged in the virtual space 4 to photograph a three-dimensional object, and adjusts the photographing settings in order to make the characteristics of the virtual camera match the characteristics of the real camera which is actually used in the place.” Also FIG. 8)


Claim 45, 52 recites similar limitations of claim 41, thus are rejected using the same rationale.


The information processing device according to claim 1, wherein the light source position information is given by designating any position on a surface of a sphere. ([0091], “The real environment acquisition unit 12b is a module for acquiring turntable environment information containing any of a lighting position, a lighting type, a lighting amount and the number of light sources at the work site where a photographic material is photographed by the material image photographing unit 12a.”)
Claim 46, 53 recites similar limitations of claim 42, thus are rejected using the same rationale.


Claim 21, 30, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama in view of Mory  and further in view of Tsuru et al. (US 2019/0051039 A1).
Regarding claim 21, Okoyama in view of Mory  teaches:
The information processing device according to claim 1, 
However, Okoyama in view of Mory does not, but Tsuru teaches:
wherein the gradation processing includes at least one of a process for adding a shadow based on the light source position information or a process for highlighting an object in the gradation processing target image data based on the light source position information.([0231], “Furthermore, the shadow image generation unit 85 generates a new shadow image by adding a new shadow (region) to the shadow region of the shadow image in accordance with the virtual light source position from the virtual light source position setting unit 51, and supplies the generated image to the combining unit 86.”)

It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Okoyama in view of Mory  with the specific teachings of Tsuru. The benefit would be to generate more accurate shadow.

Claim 30, 48 recites similar limitations of claim 21, thus are rejected using the same rationale.

Claim 39, 43 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama in view of Mory  and further in view of Ha et al. (US 2018/0122090 A1).
Regarding claim 39, Okoyama in view of Mory teaches:
The information processing device according to claim 1, wherein the at least one processor is further configured to: 
However, Okoyama in view of Mory does not, but Ha teaches:
estimate the light source position information of the acquired gradation processing target image data.([0015], “The image processing apparatus may further include a third processor configured to estimate a direction of light or a position of at least one light source of the color image using the shadow element image.”)
Okoyama in view of Mory teaches acquiring light source position. Ha teaches a method of using estimation to quickly acquire light position.


Claim 43, 50 recite similar limitations of claim 36, thus are rejected accordingly.

Claim 40, 44, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama in view of Mory and further in view of Rainwater (US 10706351 B2).
Regarding claim 40, Okoyama in view of Mory teaches:
The information processing device according to claim 1, 
However, Okoyama in view of Mory does not, but Rainwater teaches:
wherein the neural network includes both an encoder and a decoder.(Abstract: “An encoder and decoder for translating sequential data into a fixed dimensional vector are created by applying an encoding-trainer input vector set as input to an encoding neural network to generate an encoding-trainer output vector set. One vector of the encoding-trainer output vector set is selected and a decoding-trainer input vector set is generated from it. A decoding neural network is trained by applying the generated decoding-trainer input vector set to the decoding neural network. The encoder and decoder can be used in implementations processing sequential data.”)
Okoyama in view of Mory teaches neural network. Rainwater teaches neural network can include a decoder and a encoder to processing data. 


Claim 44, 51 recite similar limitations of claim 40, thus are rejected accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611